GLENN A. NORTON, Chief Judge.
Walter Cooper (Claimant) appeals from the Labor and Industrial Relations Commission (Commission) decision dismissing his application for review as untimely. We dismiss the appeal for lack of jurisdiction.
Claimant sought reassessment by the Appeals Tribunal after he received a notice of order of assessment of overpaid unemployment benefits. The Appeals Tribunal denied Claimant’s petition for reassessment and affirmed the assessment. Claimant appealed to the Labor and Industrial Relations Commission, which dismissed his application for review as untimely. Claimant then appealed to this Court.
Section 288.200.1, RSMo 2000, provides a claimant with thirty (30) days from the mailing of the Appeals Tribunal decision to file an application for review with the Commission. Here, the Appeals Tribunal mailed its decision to Claimant on April 19, 2005. His application for review to the Commission was due thirty days later, on May 19, 2005. Section 288.200.1. His application for review was filed on June 2, 2005, and was untimely. This Court issued an order directing Claimant to show cause why the appeal should not be dismissed. Claimant has filed no response to the order.
The unemployment statutes do not provide any mechanism for filing a late application for review with the Commission. Crowden v. General Sign Co., 133 S.W.3d 562, 563 (Mo.App. E.D.2004). Claimant’s failure to file a timely application for review divests the Commission, and ultimately this Court, of jurisdiction. Moore v. Northview Village, Inc., 125 S.W.3d 347, 348 (Mo.App. E.D.2004).
The Claimant’s appeal is dismissed for lack of jurisdiction.
KATHIANNE KNAUP CRANE and BOOKER T. SHAW, JJ., concur.